Exhibit 10.6

 

NEONODE INC.

NOTICE OF GRANT OF RESTRICTED STOCK

 

The Participant has been granted an award of Restricted Stock (the “Restricted
Stock”) pursuant to the Neonode Inc. 2015 Stock Incentive Plan (the “Plan”), as
follows:

 

Participant: _____________________ Date of Grant: _____________________ Total
Number of Shares: _____________________ Purchase Price _____________________
Vesting Commencement Date _____________________ Vested Shares: Subject to your
continued status as a Service provider through each of the applicable vesting
dates, the Restricted Stock shall become vested, in whole or in part, in
accordance with the terms of the Plan, the Agreement, this Notice of Grant and
the following schedule::   First Anniversary of Vesting Commencement
Date         1/4 of the Number of Restricted Stock     Second Anniversary of
Vesting Commencement Date    1/4 of the Number of Restricted Stock     Third
Anniversary of Vesting Commencement Date       1/4 of the Number of Restricted
Stock     Fourth Anniversary of Vesting Commencement Date     1/4 of the Number
of Restricted Stock  

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Stock Incentive Plan.

 

If the vesting conditions described in the Vested Shares section above are not
achieved by the date indicated, the Restricted Stock Award will terminate and
Participant’s right to the shares will be forfeited.

 

By signing below, the Participant agrees that the Company, its directors,
officers and shareholders shall not be held liable for any tax, penalty,
interest or cost incurred by the Participant as a result of such determination
by the IRS or any regulatory, administrative or judicial body or agency arising
from this grant of Restricted Stock, if any. The Participant is urged to consult
with his or her own tax advisor regarding the tax consequences of the grant of
Restricted Stock, including the application of Section 409A of the Code.

 

By their signatures below, the Company and the Participant agree that the
Restricted Stock is governed by this Grant Notice and by the provisions of the
Plan and the Award Agreement, both of which are attached to and made a part of
this document. The Participant acknowledges receipt of copies of the Plan and
the Award Agreement, represents that the Participant has read and is familiar
with their provisions, and hereby accepts the Restricted Stock subject to all of
their terms and conditions.

 



NEONODE INC.   PARTICIPANT         By:             Signature Its:            
Date



Address:         Address

 

ATTACHMENTS:  Neonode Inc. 2015 Stock Incentive Plan, as amended to the Date of
Grant; Award Agreement

 

 

 

 

NEONODE INC.

RESTRICTED STOCK AWARD AGREEMENT

 

Neonode Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock (the “Grant Notice”) to which this Award Agreement is attached,
a Restricted Stock Award (the “Restricted Stock”) pursuant to the terms and
conditions set forth in the Grant Notice and this Agreement. The Restricted
Stock has been granted pursuant to and shall in all respects be subject to the
terms and conditions of the Neonode Inc. 2015 Stock Incentive Plan (the “Plan”),
as amended to the Date of Grant, the provisions of which are incorporated herein
by reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with
the terms and conditions of, the Grant Notice, this Agreement and the Plan, (b)
accepts the Restricted Stock subject to all of the terms and conditions of the
Grant Notice, this Agreement and the Plan, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Grant Notice, this Agreement or the Plan.

 

1.          Definitions and Construction.

 

1.1          Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2          Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

2.          The Award.

 

2.1          Grant and Issuance of Shares. Upon the later of (a) the Date of
Grant and (b) the date the Notice shall have been fully executed, the
Participant shall acquire and the Company shall issue, subject to the provisions
of this Agreement, a number of shares equal to the Total Number of Shares set
forth in the Notice. As a condition to the issuance of the shares, the
Participant shall execute and deliver to the Company, along with the Notice, the
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form attached to the Notice.

 

2.2          Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
the shares with the Company’s transfer agent, including any successor transfer
agent, to be held in book entry form during the term of the Escrow pursuant to
Section 6. Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.

 



2

 

 

2.3          Issuance of Shares in Compliance with Law. The issuance of the
shares shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. No shares shall
be issued hereunder if their issuance would knowingly constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the stock may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
shall relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of the shares, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

3.          Vesting.

 

Subject to the limitations contained herein, the Restricted Stock shall vest as
provided in the Grant Notice, provided that vesting shall cease upon termination
of Service.

 

4.          Dividends.

 

The Participant is eligible to receive any payment or other adjustment in the
number of Restricted Stock for dividends or other distributions that may be made
in respect of the shares of Stock.

 

5.          Reacquisition Rights.

 

5.1          Company Reacquisition Right – Unvested Shares of Restricted Stock.
In the event that (i) Participant’s Service is terminated for any reason or no
reason, with or without cause, or, (ii) Participant, Participant’s legal
representative, or other holder of shares acquired pursuant to this Agreement,
attempts to sell, exchange, transfer, pledge, or otherwise dispose of (other
than pursuant to an Change in Control), including, without limitation, any
transfer to a nominee or agent of the Participant, any shares which are not
Vested Shares (“Unvested Shares”), the Company shall automatically reacquire the
Unvested Shares, and the Participant shall not be entitled to any payment
therefor (the “Company Reacquisition Right”).

 

5.2          Change in Control. In the event of Change in Control, any
Reacquisition Right under this Section 5 shall remain in full force and effect
and shall apply to the new shares of capital received in exchange for the Shares
in consummation of the Change in Control.

 

5.3          Power of Attorney. The Participant hereby grants an irrevocable
power of attorney to the Company to transfer the Shares in the Participant’s
name to the Company subject to (i) the Company exercising the Reacquisition
Right, and (ii) the terms and conditions included in this Agreement and the
Plan. In performing acts pursuant to this power of attorney, the Company may act
pursuant to a power of attorney granted by one or more other persons involved in
the acts referred to in the previous sentence.

 



3

 

 

6.          Escrow.

 

6.1          Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right, as described in Subsection 5.1 above, will be available for
reacquisition, the Participant agrees that the Company may appoint an agent,
acting on the Company’s behalf and as attorney-in-fact for the Participant (the
“Agent”) to hold any and all Unvested Shares and to assign and transfer to the
Company any such Unvested Shares reacquired by the Company pursuant to the
Company Reacquisition Right. The Participant understands that appointment of the
Agent is a material inducement to make this Restricted Stock Award and that such
appointment is coupled with an interest and is irrevocable. The Agent shall not
be personally liable for any act the Agent may do or omit to do hereunder as
escrow agent, agent for the Company, or attorney in fact for the Participant
while acting in good faith and in the exercise of the Agent’s own good judgment,
and any act done or omitted by the Agent pursuant to the advice of the Agent’s
own attorneys shall be conclusive evidence of such good faith. The Agent may
rely upon any letter, notice or other document executed by any signature
purporting to be genuine and may resign at any time.

 

6.2          Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent to be held in book
entry form and the Participant agrees to deliver to and deposit with the Agent
each certificate, if any, evidencing the shares and an Assignment Separate from
Certificate with respect to such book entry shares and each such certificate
duly endorsed (with date and number of shares blank) in the form attached to the
Agreement, to be held by the Agent under the terms and conditions of this
Section 8 (the “Escrow”). Upon the occurrence of a Change in Control or a
change, as described in the Plan, in the character or amount of any outstanding
stock of the corporation the stock of which is subject to the provisions of this
Agreement , any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of his or her ownership
of the shares that remain, following such Change in Control, subject to the
Company Reacquisition Right shall be immediately subject to the Escrow to the
same extent as the shares immediately before such event. The Company shall bear
the expenses of the Escrow.

 

6.3          Delivery of Shares to Participant. The Escrow shall continue with
respect to any shares for so long as such shares remain subject to the Company
Reacquisition Right. Upon termination of the Reacquisition Right with respect to
shares, the Company shall so notify the Agent and direct the Agent to deliver
such number of shares to the Participant. As soon as practicable after receipt
of such notice, the Agent shall cause to be delivered to the Participant the
shares specified by such notice, and the Escrow shall terminate with respect to
such shares.

 

7.          Execution of Documents.

 

The Participant hereby acknowledges and agrees that the manner selected by the
Company to indicate the Participant’s consent to the Grant Notice is also deemed
to be execution of the Grant Notice and of this Agreement. The Participant
further agrees that such manner of indicating consent may be relied upon for
establishing execution of any documents to be executed in the future in
connection with the Restricted Stock. This Agreement shall be deemed to be
signed by the Company and the Participant upon the respective signing by the
Company and the Participant of the Grant Notice to which it is attached.

 



4

 

 

8.          Tax Withholding.

 

8.1          In General. At the time this Agreement is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for (including, if necessary or
appropriate, making payments in cash or readily available funds), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the grant or
vesting of the Restricted Stock or the issuance of Stock in settlement thereof.
The Company shall have no obligation to deliver shares of Stock until the tax
obligations of the Company have been satisfied by the Participant.

 

8.2          Withholding in Shares. The Company may, in its discretion, permit
or require the Participant to satisfy all or any portion of the tax obligations
by deducting from the Shares otherwise deliverable to the Participant in
settlement of the Restricted Stock Award a number of Shares having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the amount of such tax obligations determined by the
applicable withholding rates. In the event that the Company determines that the
tax obligations will not be satisfied by the method described above, Participant
authorizes the designated plan administrator or any successor plan
administrator, at their sole discretion, (a) to sell a number of Shares that are
purchased or awarded under the Restricted Stock Award, or (b) to satisfy the tax
obligations pursuant to the terms of Subsection 8.1 above, which, in either
case, the Company determines is sufficient to generate an amount that meets the
tax obligations plus additional Shares, as necessary to account for rounding and
market fluctuation, and to pay such tax withholding amounts to the Company or to
satisfy the tax obligations pursuant to the terms of Subsection 8.1 above. The
Shares may be sold as part of a block trade with other Participants of the Plan
in which all Participants receive an average price. Any adverse consequences to
the Participant resulting from the procedure permitted under this Subsection
8.2, including, without limitation, tax consequences, shall be the sole
responsibility of the Participant.

 

8.3          Consultation. The Participant hereby acknowledges that he or she
understands that the Participant may suffer adverse tax consequences as a result
of participation in the Plan. The Participant hereby represents that the
Participant has consulted with tax consultants in connection with participation
in the Plan and that the Participant is not relying on the Company for any tax
advice.

 

9.          Miscellaneous Provisions.

 

9.1          Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.

 

9.2          Binding Effect. Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 



5

 

 

9.3          Integrated Agreement. The Grant Notice, this Agreement and the
Plan, together with any employment, service or other agreement with the
Participant and a Participating Company referring to the Restricted Stock, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan shall survive any exercise of the Restricted Stock and shall remain in full
force and effect.

 

9.4          Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

9.5          Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED the undersigned does hereby sell, assign and transfer unto
______________________________________________________________________________________________________________________________
(_________________) shares of the Stock of Neonode Inc. standing in the
undersigned’s name on the books of said corporation represented by Certificate
No. __________________ herewith and does hereby irrevocably constitute and
appoint ________________________________ Attorney to transfer the said stock on
the books of said corporation with full power of substitution in the premises.

 



Dated:                             Signature                       Print Name

 

Instructions: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise its Company
Reacquisition Right set forth in the Award Agreement without requiring
additional signatures on the part of the Participant.

 

 

7



 

 

 

 

